Citation Nr: 0842181	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  98-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus with 
right foot callosities and degenerative arthritis.

2.  Entitlement to service connection for pes planus with 
right foot callosities and degenerative arthritis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

(The issues of entitlement to an initial rating greater than 
20 percent for the right shoulder, an initial rating greater 
than 20 percent for the right ankle, an initial rating 
greater than 10 percent for left metatarsalgia with painful 
corns, an initial rating greater than 10 percent for a left 
foot bunionectomy scar, an effective date earlier than 
February 10, 2006, for service connection for left 
metatarsalgia with corns, and an effective date earlier than 
February 10, 2006, for service connection for a left foot 
bunionectomy scar is addressed in a separate decision under 
docket number 07-28 398).


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from October 1997 and later decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In pertinent part of an April 2005 decision, the Board 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for pes planus and other foot disorders, denied 
service connection for degenerative disc disease of the 
lumbar spine, and deferred a decision on entitlement to a 
TDIU.  The veteran subsequently appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In pertinent part of a January 2007 Order, pursuant to a 
Joint Motion for Remand, the Court remanded the issue of 
whether new and material evidence had been received to reopen 
a previously denied claim for service connection for pes 
planus and other foot disorders and the issue of service 
connection for degenerative disc disease of the lumbar spine.  
Specific concerns of the Court are addressed in the decision 
below. 

In pertinent part of a July 2007 decision, the Board remanded 
the issues of whether new and material evidence had been 
received to reopen a previously denied claim for service 
connection for pes planus and other foot disorders, the issue 
of service connection for degenerative disc disease of the 
lumbar spine, and the issue of entitlement to TDIU.

In June 2006, while the case was on appeal to the Court, the 
RO granted service connection for metatarsalgia with painful 
corns of the left foot and for a painful bunionectomy scar of 
the left foot.  Thus, the appeal for service connection for 
hallux valgus of the left foot is moot because the service-
connected painful bunionectomy scar is all that remains of 
the prior hallus valgus.  Service connection for left foot 
callosities is moot because the RO has granted service 
connection for metatarsalgia and painful corns of the left 
foot, which are one and the same as the claimed left foot 
callosities.  The remaining claims for service connection are 
bilateral pes planus, for right foot callosities, and for 
arthritis of the feet.  The issues listed on title page have 
been recharacterized to reflect this change.

The veteran has had hearings with two Veterans Law Judges in 
connection with this appeal.  In such circumstance a panel of 
three judges must sign the decision, which must include the 
Veterans Law Judges who had hearings with the veteran.  See 
38 C.F.R. § 20.707 (2007).

Service connection for a lumbar spine disorder, for right 
foot callosities, for arthritis of the feet, and entitlement 
to TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 1996, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
pes planus and other foot disorders and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the October 1996 decision and 
it became final.

3.  Evidence received at the RO since the October 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Bilateral pes planus pre-existed active service.

5.  Bilateral pes planus became symptomatic during active 
service. 

6.  There is no competent medical evidence that an increase 
in severity of pes planus was due to natural progression of a 
pre-existing disease.  


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for pes planus, 
callosities, and degenerative arthritis, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2001).

3.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting benefits sought on appeal and remanding the 
remaining claims.  Accordingly, the duty to notify and the 
duty to assist need not be discussed.  

New and material Evidence for Service Connection for 
Bilateral Pes Planus, Callosities, and Degenerative Arthritis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was discharged from active service in July 1969.  
He filed his first claim for service connection for flat 
feet, calluses, and sore feet in October 1973.  Service 
connection was denied by the RO, but the veteran appealed and 
thereafter the Board denied service connection for pes planus 
in June 1974.  When the Board affirms a determination of the 
agency of original jurisdiction, such determination is 
subsumed by the Board's decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104.  

On August 2, 1996, the veteran again filed for service 
connection, but claimed "callosities between balls of feet 
and between toes."  The RO responded with a decision-letter 
issued August 29, 1996, informing the veteran that service 
connection was finally denied in 1974.  In early October 
1996, the veteran again requested that the claim be reopened.  

On October 8, 1996, the RO issued a decision-letter that 
indicated new and material evidence had not been received to 
reopen the previously denied claim for service connection for 
bilateral pes planus with hallux valgus, callosities, and 
degenerative arthrosis.  The RO provided appeal instructions.  
The veteran did not appeal and the decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c).  

Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156, 3.160. 

In April 1997, the veteran again filed a claim for service 
connection, claiming "bilateral with hallux valgus [sic], 
callosities, and degenerative arthrosis of leg and lower back 
pains."  The RO responded to the application with a 
decision-letter issued May 5, 1997, that denied service 
connection for bilateral pes planus, hallux valgus, and 
callosities, based on no new and material evidence.  After 
receipt of VA clinical records, in October 1997, the RO again 
denied reopening the claim.  

The veteran appealed the October 1997 RO decision to the 
Board.  The Board twice remanded the issue.  In April 2005, 
the Board denied the application to reopen the claim; 
however, in January 2007, the Court set aside the Board 
decision and remanded this issue back to the Board.  In 
February 2006, while the Board decision was under review by 
the Court, VA re-examined the veteran, obtained a medical 
opinion relating "left foot disease" to military service 
and granted service connection for left metatarsalgia with 
painful corns and for a left hallux valgus bunionectomy scar.  

Thus, it is clear that the last final decision was issued in 
October 1996 and that service connection for bilateral pes 
planus has been pending since the veteran's April 1997 claim.  
It is also clear that the February 2006 VA examiner has 
supplied nexus evidence for service connection for the left 
foot, which might relate to pes planus.  Thus, the opinion is 
new and material evidence for the claim.  This is especially 
so because the Board previously bundled the claim of service 
connection for bilateral pes planus together with hallux 
valgus, callosities, and degenerative arthritis, and the RO 
has used this opinion to reopen and grant the claim
 for service connection for left hallux valgus with 
callosities.   

Because new and material evidence has been received, the 
application to reopen the remaining portions of the claim, 
that is, service connection for bilateral pes planus, right 
foot callosities, and degenerative arthritis, is reopened.  
38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Pes Planus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. §§ 1111, 1137.  The burden then falls on 
the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability was 
both preexisting and not aggravated by service.  See Wagner 
v. Principi, 02-7347 370 F.3d 1089, 1096 (Fed. Cir. 2004; 
VAOPGCPREC 3-2003 (July 16, 2003).  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002); Wagner, supra.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits. However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for incurrence in service.  
Id.  

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  38 U.S.C.A. § 1153; Wagner, supra.  In that case, 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306. 

The veteran's service treatment records (STRs) reflect that 
upon entry in August 1967, his feet were normal.  In May 
1969, he was seen for flat feet and a painful metatarsal 
head.  An orthopedic evaluation was mentioned, but no further 
report is of record, although the veteran has recalled that 
they issued him shoes with metatarsal bars.  His separation 
examination report notes that he had checked "yes" to foot 
trouble.  The examiner marked the feet as normal and noted 
that foot trouble existed prior to active service with no 
sequelae.  

In June 1974, the Board determined that bilateral pes planus 
had existed prior to entry and was not aggravated therein; 
however, the Court has recently instructed the Board to 
readjudicate the claim consistent with a Joint Motion for 
Remand.  The Joint Motion essentially requires the Board to 
obtain a current podiatry examination and then make a new 
determination in the case of aggravation.  

The question for review is whether pes planus was aggravated 
during active service.  In this case, aggravation during 
service is clearly shown.  The STRs reflect that the feet 
were normal at entry, but in May 1969, the condition had 
worsened considerably.  Thus, the presumption of aggravation 
arose.

As previously noted, if the presumption of aggravation 
arises, the burden shifts to VA to show a lack of aggravation 
by establishing that the increase in disability was due to 
the natural progress of the disorder.  Wagner, supra; 
VAOPGCPREC 3-2003.  VA has not established by clear and 
unmistakable evidence that military service did not aggravate 
the veteran's pes planus.  A medical examiner, at the time of 
separation did not find that the May 1969 symptoms, for which 
treatment was required, was due to the natural progression of 
the disease, nor has any physician so found since then.  
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation of a preexisting condition, the government 
must point to a specific finding that the increase in 
disability is due to the natural progression of the disease).  

Because the presumption of aggravation is not rebutted, no 
further nexus evidence is necessary for service connection.  
Thus, another examination and medical opinion, as requested 
in the Joint Motion for Remand, is not required.  

After considering all the evidence of record, including the 
testimony, and resolving all reasonable doubt in favor of the 
veteran, service connection for bilateral pes planus is 
granted.  


ORDER

New and material evidence having been received, the claims 
for service connection for bilateral pes planus, right foot 
callosities, and degenerative arthritis are reopened.  

Service connection for bilateral pes planus is granted.  



REMAND

Service Connection for Right Foot Callosities and 
Degenerative Arthritis

According to the Joint Motion for Remand mentioned in the 
January 2007 Court remand, the veteran must be offered a 
podiatry examination to determine whether any claimed foot 
disorder is related to active service.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103 (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, a medical opinion should be obtained prior to 
adjudication of this claim.


Service Connection for Lumbar Degenerative Disc Disease

The veteran requested service connection for lower back pains 
in April 1997.  An April 1997 VA neurology consultation 
report notes that he fell from a roof 2 and 1/2 years 
earlier, then fell from a ladder one year earlier and has had 
low back pain since the first fall.  A March 1998 VA 
compensation examination report contains a diagnosis of 
lumbar spine degenerative disc disease.  

In January 2002, the veteran testified before an RO hearing 
officer that back pain arose during training and was a 
constant problem during active service and he felt that his 
foot disorders might contribute to the back pain.  

In January 2007, the Court remanded the claim with 
instructions to obtain a medical opinion addressing whether 
it is at least as likely as not (50 percent or greater 
probability) that any current low back disability is related 
to active service.  

In May 2008, the veteran testified before Veterans Law Judge 
Bryant that during active service he had no specific back 
injury during active service, but had back pain because he 
walked on the sides of his feet.  He also testified that in 
1969 he was refused employment following active service 
because of a back disorder.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  Id.  Therefore, a medical 
opinion to determine the etiology of lumbar degenerative disc 
disease should be obtained prior to adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant as specifically 
affecting the issue on appeal.

2.  The veteran should to be afforded a 
podiatry examination, by an appropriate 
specialist, to determine the etiology of 
degenerative arthritis and callosities of 
the right foot.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  The 
physician should review the medical 
history and note that review in the 
report.  The physician should elicit a 
complete history of foot-related symptoms 
from the veteran and answer the 
following:

I.  Is degenerative arthritis of 
either foot found?  If degenerative 
arthritis is found, is it at least 
as likely as not that this 
disability had its onset in service?  

II.  If degenerative arthritis is 
found, but it is not likely related 
to active service, then is it at 
least as likely as not that pes 
planus, hallux valgus, or left 
metatarsalgia has caused or 
aggravated it? 

III.  Assuming that right foot 
callosities did not exist prior to 
active service, is it at least as 
likely as not that right foot 
callosities began in service?  If 
the answer is "no", then is it at 
least as likely as not that these 
right foot callosities are caused or 
aggravated by pes planus?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The veteran should be afforded an 
orthopedic examination, by an appropriate 
specialist, to determine the etiology of 
his degenerative disc disease of the 
lumbar spine.  All indicated tests and 
studies should be undertaken.  The 
physician should review the pertinent 
evidence in the claims files, note that 
review in the report, and respond to the 
following:  

I.  Is it at least as likely as not 
that lumbar spine degenerative disc 
disease arose during active service?  

II.  If the answer to question I is 
"no", then is it at least as 
likely as not that bilateral pes 
planus or metatarsalgia has 
aggravated lumbar spine degenerative 
disc disease through loss of normal 
cushioning during walking or through 
other mechanical relationship?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.    


4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
service connection claims.  

5.  Following completion of the above 
development, the RO should obtain a 
medical opinion addressing whether it is 
at least as likely as not (50 percent or 
greater probability) that all service-
connected disabilities would prevent the 
veteran from securing and following a 
substantially gainful occupation.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) (2007) are not 
met, but the medical opinion obtained 
above nevertheless indicates that the 
veteran is unemployable by reason of 
service-connected disabilities, the 
rating board should submit the claim to 
the Director, Compensation and Pension 
service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) (2007).   

6.  After the above development has been 
completed, if the desired benefits are 
not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and his attorney 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	MARJORIE A. AUER	D. C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________
A. BRYANT
	 Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


